OPINION — AG — (1) THE JUSTICE OF THE PEACE IS WITHOUT AUTHORITY TO SUSPEND A FINE OR JAIL SENTENCE UPON CONVICTION OR PLEA OF GUILTY TO A MISDEMEANOR IN SAID COURT. (2) THE AUTHORITY AND REQUIREMENT TO PURCHASE AND FURNISH STATIONERY FOR JUSTICE OF THE PEACE AND CONSTABLES CARRIES WITH IT THE IMPLICATION THAT THIS WOULD BE INCLUDED THE EXPENSE OF POSTAGE FOR THAT STATIONERY. (3) THE BOARD OF COUNTY COMMISSIONERS MAY PAY FROM THE COUNTY FUNDS THE EXPENSE OF POSTAGE USED BY JUSTICES OF THE PEACE AND CONSTABLES. THIS, OF COURSE, WOULD BE AUTHORIZED ONLY AS TO THEIR NECESSARY AND PROPER CORRESPONDENCE OUT AND/OR FROM THEIR COURT. CITE:  19 Ohio St. 1961 339 [19-339](4), 39 Ohio St. 1961 523 [39-523], 22 Ohio St. 1961 991 [22-991], 39 Ohio St. 1961 516 [39-516], 28 Ohio St. 1961 51 [28-51] [28-51] (JACK SWIDENSKY)